ORDER
PER CURIAM.
Defendant was convicted under § 195.-202, RSMo 1986, of illegal possession of cocaine, a controlled substance. The trial court found defendant was a prior drug offender pursuant to § 195.285, RSMo 1986, and sentenced him to twelve years in the Department of Corrections. He appeals from that judgment.
We have considered each point defendant raised on appeal. No jurisprudential purpose would be served by a written opinion. We affirm the judgment and sentence pursuant to Rule 30.25.
In addition, defendant filed a Rule 29.15 motion. An evidentiary hearing was conducted. The motion court filed findings of fact, conclusions of law, and an order denying the motion.
The judgment of the motion court is based on findings that are not clearly erroneous. No error of law appears. An opinion would have no precedential value. The motion court’s order is affirmed pursuant to Rule 84.16(b).